Citation Nr: 1701942	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-27 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

These matters came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in February 2013; the transcript is of record.

These matters were remanded in April 2013.

In a December 2015 rating decision, the RO granted entitlement to service connection for bilateral diabetic peripheral neuropathy, assigning separate 10 percent ratings, effective August 13, 2013.  This constitutes a full award of the benefit sought on appeal as to the issue of entitlement to service connection for a bilateral foot disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the veteran nor his attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) may have been raised in February and September 2016 submissions, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  06/29/2016 Third Party Correspondence; Medical Treatment Record-Non-Government Facility.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension

In October 2015, a VA physician opined that the Veteran's hypertension is less likely than not caused by, related to, or worsened beyond natural progression by military service, service-connected coronary artery disease or diabetes mellitus.  The examiner explained that hypertension is normally considered a risk factor for heart disease, not the other way around.  The examiner stated that hypertension was clearly not present in service, and appears to have not been present for a number of years post service.  The examiner stated that diabetes is a risk factor for secondary hypertension, not essential hypertension, which is the Veteran's diagnosis.  

The Veteran's rationale, however, does not address the basis for the conclusion that the Veteran's hypertension is not worsened beyond natural progression by his coronary artery disease or diabetes mellitus.  The rationale appears to only address causation.  Thus, further opinion must be sought as to any aggravation.  38 C.F.R. § 3.310 (2015).

PTSD

Per the April 2013 Board Remand, the Veteran was to be notified of the regulation changes for PTSD.  38 C.F.R. § 3.304(f) (2015).  In August 2015, correspondence was issued to the Veteran requesting that he provide information regarding his PTSD stressors; however, such letter did not notify the Veteran of the new PTSD provisions.  08/19/2015 VBMS, VCAA/DTA Letter.  Likewise, the June 2016 Supplemental Statement of the Case also did not contain information regarding the new provisions.  

In a June 2016 submission, the Veteran's attorney asserted that the Veteran was treated for PTSD by multiple VA physicians from 2008-2011, including the VA psychologist who conducted the January 2012 VA examination and who concluded that the Veteran does not meet the criteria for a PTSD diagnosis.  06/29/2016 VBMS, Third Party Correspondence; 01/25/2012 VBMS, VA Examination.  VA treatment records on file are only complete through January 12, 2007, (with one record found dated in May 2008) the RO has not associated any further VA treatment records with VBMS or Virtual VA.  See 01/29/2007 VBMS, Medical Treatment Record-Government Facility.  While the Veteran's attorney submitted VA Progress Notes in February 2016, such records are only dated from 2011 to 2014 and do not reflect the PTSD treatment referenced.  02/11/2016 VBMS entries, Medical Treatment Record-Government Facility.  Updated VA treatment records for the period from January 13, 2007 must be associated with VBMS or Virtual VA.  

Once updated VA treatment records are associated with VBMS or Virtual VA, another opinion should be sought as to whether the Veteran has PTSD due to his in-service experiences.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide appropriate notice to the Veteran regarding the new PTSD provisions per § 3.304(f)(3).  

2.  Associate with VBMS or Virtual VA updated VA treatment records for the period from January 13, 2007.  

3.  Request that the October 2015 VA examiner (or another clinician with appropriate expertise if the October 2015 examiner is unavailable) respond to the following:

a)  Is it at least as likely as not that the Veteran has hypertension that is proximately due to a service-connected disability, to include diabetes mellitus and coronary artery disease?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include diabetes mellitus and coronary artery disease? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be scheduled if deemed necessary by the VA examiner.  

4.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA psychiatric examination.  The virtual folders must be reviewed by the examiner so as to become familiar with the Veteran's pertinent medical history and relevant facts.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner must:

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the January 2007 claim for service connection for an acquired psychiatric disability, to include PTSD.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in January 2007 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

A comprehensive rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain in detail why an opinion cannot be offered.  

5.  Thereafter, readjudicate the service connection issues, to include adjudicating the Veteran's PTSD claim pursuant to 38 C.F.R. § 3.304(f)(3).  If any benefit sought is not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




